No. 12714

       I N THE SUPREME COURT O THE STATE O M N A A
                              F           F OTN

                                         1974



MAXINE I. RASMUSSEN ,

                             Claimant and Respondent,

       -vs   -
GIBSON PRODUCTS C M A Y O BOZEMAN,
                 O PN    F

                             Employer and A p p e l l a n t ,



UNIVERSAL UNDERWRITERS INSURANCE
COMPANY,

                             Defendant and A p p e l l a n t .



Appeal from:       D i s t r i c t Court o f t h e E i g h t e e n t h ~ u d i c i a lD i s t r i c t ,
                   Honorable W. W. L e s s l e y , Judge p r e s i d i n g .

Counsel o f Record:

     For Appellants :

             K e e f e r and Roybal, B i l l i n g s , Montana
             N e i l S. K e e f e r a r g u e d , B i l l i n g s , Montana

     F o r Respondent :

             D r y s d a l e , McLean and S c u l l y , Bozeman, Montana
             James A. McLean a r g u e d , Bozeman, Montana



                                             Submitted:          September 1 6 , 1974
                                                                ,;r-   -   -:   8   .+
                                                Decided :
M r . Chief J u s t i c e James T. H a r r i s o n d e l i v e r e d t h e o p i n i o n of t h e
Court   .
            T h i s i s an a p p e a l from a judgment o f t h e d i s t r i c t c o u r t

of G a l l a t i n County r e v e r s i n g a n o r d e r of t h e Worlunen's Compensa-

t i o n Division (the Division).                 The D i v i s i o n had d e n i e d t h e p e t i -

t i o n of r e s p o n d e n t , Maxine Rasmussen, f o r a d d i t i o n a l workmen's

compensation b e n e f i t s f o r a n o l d i n j u r y s h e s u s t a i n e d on October

1 4 , 1969, w h i l e employed by Gibsons i n Bozeman, Montana.

            The h e a r i n g b e f o r e t h e D i v i s i o n was h e l d f i r s t on J u n e

11, 1973, and a g a i n on August 22, 1973, when i t was c o n c l u d e d .

A t t h i s hearing t h e following evidence w a s presented:                         Respondent

t e s t i f i e d t h a t on October 1 4 , 1969, s h e s u f f e r e d a n i n j u r y t o h e r

back d u r i n g t h e c o u r s e of h e r employment w i t h Gibsons i n Bozeman;

t h a t t h e I n d u s t r i a l A c c i d e n t Board (now t h e Workmen's Compensation

D i v i s i o n ) compensated h e r f o r wages l o s t from October 16 t h r o u g h

October 27, 1969, and f o r m e d i c a l e x p e n s e s i n c u r r e d from October

20 t h r o u g h December 8 , 1969; t h a t s h e r e t u r n e d t o work a t Gibsons

a f t e r October 27, 1969, b u t p e r s i s t e n t back t r o u b l e compelled h e r

t o q u i t d u r i n g t h e summer of 1970; t h a t i n J u n e            1970, d u r i n g a

t r a i n r i d e t o Oregon h e r back problems i n t e n s i f i e d and s h e t h e r e -

a f t e r v i s i t e d a c h i r o p r a c t o r i n Oregon who gave minor r e l i e f ; t h a t

on August 3 , 1970, s h e commenced work a t A r t c r a f t P r i n t e r s i n

Bozeman, b u t i n a b i l i t y t o l i f t a n y t h i n g and back p a i n from j u s t

s i t t i n g c a u s e d h e r t o q u i t on October 30, 1970; t h a t from December

1970, t o September            1971, s h e a t t e m p t e d s e v e r a l l i g h t housekeep-

i n g j o b s , b u t was f o r c e d t o q u i t a l l of them on a c c o u n t of h e r
back; t h a t i n December           1 9 7 1 , s h e o b t a i n e d employment on Tom

H o l d s w o r t h l s egg farm n e a r Bozeman, b u t h e r back b o t h e r e d h e r
d o i n g t h e work; t h a t i n J u n e      1972, s h e t o o k a n o t h e r t r i p t o
Oregon, b u t t h e s i t t i n g b o t h e r e d h e r s o s e v e r e l y t h a t s h e c o u l d

h a r d l y walk, and when s h e r e t u r n e d home s h e was u n a b l e t o l i f t
anything; t h a t i n J u l y        1972, Holdsworth f i n a l l y l e t h e r go
b e c a u s e h e r back s i m p l y would n o t p e r m i t h e r t o do any work; t h a t

on J u l y 1 4 , 1972, s h e f i l e d a c l a i m w i t h t h e D i v i s i o n a l l e g i n g

a n i n j u r y o r a r e c u r r e n c e t h e r e o f on J u l y 5 , 1972; t h a t s h e knew

Holdsworth d i d n o t c a r r y workmen's compensation i n s u r a n c e b u t he

d i d c a r r y m e d i c a l i n s u r a n c e t h a t he t h o u g h t might c o v e r h e r , b u t

s h e was u n f a m i l i a r w i t h t h e p r o c e d u r e s f o r f i l i n g workmen's

compensation c l a i m s .

             Dr.    De H e e t d e r k s , who t r e a t e d r e s p o n d e n t f o r h e r 1969

i n j u r y a t Gibsons, d i a g n o s e d r e s p o n d e n t ' s c o n d i t i o n t h e n a s a

muscle s t r a i n and r e l e a s e d h e r from h i s c a r e i n December                      1969.

Respondent d i d n o t s e e a d o c t o r a g a i n u n t i l sometime i n 1972, b u t

t e s t i f i e d t h i s was b e c a u s e D r . De H e e t d e r k s s a i d s h e would j u s t

have t o l i v e w i t h h e r c o n d i t i o n .       A f t e r seeing D r . D e Heetderks

a g a i n i n 1972, r e s p o n d e n t a l s o v i s i t e d D r s . Varberg, Hurnberger,

and Robinson a t d i f f e r e n t t i m e s b e g i n n i n g i n J u n e            1972, and

ending A p r i l       1973.       Dr.    Humberger t e s t i f i e d t h a t r e s p o n d e n t t o l d

him s h e was u n s u c c e s s f u l i n work b e c a u s e of back p a i n ; t h a t i n

December         1972, he d i a g n o s e d r e s p o n d e n t ' s c o n d i t i o n a s a p o s s i b l e

h e r n i a t e d d i s c ; b u t t h a t h e c o u l d n o t s a y w i t h any d e g r e e of

c e r t a i n t y whether t h e r e w a s a c a u s a l r e l a t i o n s h i p between t h e i n -

j u r y s u s t a i n e d by r e s p o n d e n t on October 1 4 , 1969 and h e r c o n d i t i o n

i n J u l y 1972, b u t more w i l l be s a i d a b o u t t h i s h e r e a f t e r .

             On t h e b a s i s of t h i s e v i d e n c e , t h e D i v i s i o n found t h a t

a p r e p o n d e r a n c e of c r e d i b l e e v i d e n c e f a i l e d t o s u s t a i n a f i n d i n g
o f p r o x i m a t e c a u s e between r e s p o n d e n t ' s p r e s e n t d i s a b i l i t y and h e r

i n j u r y of October 1 4 , 1969, and concluded t h a t r e s p o n d e n t was

n o t e n t i t l e d t o f u r t h e r workmen's compensation b e n e f i t s .

             Respondent t i m e l y p e t i t i o n e d f o r a r e h e a r i n g b u t t h e Div-

i s i o n on October 30, 1 9 7 3 , d e n i e d t h e p e t i t i o n .           T h e r e a f t e r respond-

e n t p e r f e c t e d a n a p p e a l t o t h e d i s t r i c t c o u r t under t h e p r o v i s i o n s

o f s e c t i o n 92-833,       R.C.M.      1947.
              The h e a r i n g b e f o r e t h e d i s t r i c t c o u r t was h e l d on J a n -

u a r y 1 4 , 1974.         I n a d d i t i o n t o having t h e c e r t i f i e d r e c o r d of

t h e D i v i s i o n , t h e d i s t r i c t c o u r t h e a r d t e s t i m o n y from respond-

e n t , D r . Humberger, Roberta Adams, a former co-worker o f re-

s p o n d e n t ' s a t A r t c r a f t , and Tom Holdsworth, h e r l a s t employer.

R e s p o n d e n t ' s t e s t i m o n y was more o r d e r l y t h a n t h a t h e a r d by t h e
D i v i s i o n , b u t i n s u b s t a n c e c o n t a i n e d n o t h i n g new e x c e p t f o r t h e

f a c t s h e had undergone s u r g e r y f o r a h e r n i a t e d d i s c a f t e r t h e
D i v i s i o n p r o c e e d i n g s had c l o s e d .

             Adams t e s t i f i e d t h a t r e s p o n d e n t complained of back t r o u b l e

a f t e r o n l y two weeks a t A r t c r a f t and a g a i n b e f o r e s h e q u i t .
Holdsworth t e s t i f i e d t h a t r e s p o n d e n t t o l d him a b o u t h e r back
problems b e f o r e s h e t o o k t h e job; t h a t r e s p o n d e n t t h e r e a f t e r con-

t i n u e d t o complain a b o u t h e r back, which became p r o g r e s s i v e l y

worse, e s p e c i a l l y a f t e r h e r J u n e 1 9 7 2 , t r i p t o Oregon; and t h a t

s i n c e r e s p o n d e n t f e l t s h e had a g g r a v a t e d t h e o l d i n j u r y s u f f e r e d

a t Gibsons, a f t e r h e found s h e was n o t c o v e r e d by h i s own m e d i c a l

i n s u r a n c e he a d v i s e d h e r t o reopen t h e m a t t e r w i t h t h e D i v i s i o n .

             Dr.    Humberger t e s t i f i e d t h a t on November 7 , 1973, h e p e r -
formed s u r g e r y on r e s p o n d e n t f o r removal of a h e r n i a t e d d i s c ; t h a t

t h e h e r n i a t e d d i s c c o u l d be r e l a t e d back t o t h e 1969 i n j u r y a t

Gibsons; and t h a t t h e symptoms i n g e n e r a l of r e s p o n d e n t ' s back

t r o u b l e d a t e d back t o t h e i n j u r y a t Gibsons.

             The d i s t r i c t c o u r t found t h a t r e s p o n d e n t c o n t i n u e d t o

s u f f e r from and complain of i n t e r m i t t e n t low back p a i n from t h e
t i m e o f h e r i n j u r y a t Gibsons i n 1969 t o t h e p r e s e n t ; t h a t t h i s
c o n d i t i o n p r e v e n t e d h e r from working a t l e n g t h a t any job; and

t h a t a preponderance of t h e e v i d e n c e e s t a b l i s h e d t h a t r e s p o n d e n t ' s
p r e s e n t back c o n d i t i o n w a s c a u s a l l y r e l a t e d t o t h e i n j u r y a t Gibsons.
The c o u r t concluded t h a t a p p e l l a n t U n i v e r s a l U n d e r w r i t e r s I n s u r -

a n c e Company w a s r e s p o n s i b l e f o r any compensation due r e s p o n d e n t
and that the cause should be remanded to the Division in order
to determine the extent of respondent's disability and the amount
of her award.
         It is from this decision that appellants appeal.
         Two issues are presented to us for review:     (1) Did the
district court abuse its discretion in admitting additional evi-
dence?   (2) Was there a preponderance of credible evidence to
support the findings and conclusions of the district court?
         A district court has authority to take "additional evidence"
in the workmen's compensation cases it hears on appeal from the
Division.       Section 92-834, R.C.M. 1947 provides:
         " * * * The court may, upon the hearing, for good
         cause shown, permit additional evidence to be
         introduced, but, in the absence of such permission
         from the court, the cause shall be heard on the
         record of the board, as certified to the court by
         it. The trial of the matter shall be de novo,
         and upon such trial the court shall determine
         whether or not the board regularly pursued its
         authority, and whether or not the findings of the
         board ought to be sustained, and whether or not
         such findings are reasonable under all the cir-
         cumstances of the case."
         It should be noted that appellants timely objected to
all the "additional evidence" in the instant case--the testimony
of respondent, Adams, Holdsworth, and Dr. Humberger.
         We think respondent's testimony as a whole is beyond the
scope of "additional evidence" as that term is used in the stat-
ute.   Except for clarifying a few dates and relating the fact
of her subsequent back operation, respondent simply gave a repeat
of her performance before the Diuision.      Similar testimony has
met with our approval in the past, but only because of exigent
circumstances not present here. -See, for example, Best v. London
Guarantee   &   Acc. Co., 100 Mont. 332, 47 P.2d 656 (claimant neither
personally present nor represented by counsel, board's decision
denying compensation was based on insurance carrier's version
of t h e f a c t s ) and Tweedie v . I n d u s t r i a l A c c i d e n t Board, 101

Mont. 256, 53 P.2d 1145 ( c l a i m a n t n o t r e p r e s e n t e d by c o u n s e l a t

board h e a r i n g , e v i d e n c e adduced was s o i n c o m p l e t e and c o n f u s -
i n g t h a t an i n t e l l i g e n t d e c i s i o n c o u l d n o t have been r e a c h e d ) .

              On t h e o t h e r hand, t h e t e s t i m o n y o f Adams, Holdsworth,
and D r . Humberger i s a d d i t i o n a l e v i d e n c e f o r good c a u s e shown.

Dr.    Humberger d i d n o t h i n g e l s e t h a n r e p o r t r e s p o n d e n t ' s m e d i c a l

c o n d i t i o n from t h e c l o s e of t h e D i v i s i o n h e a r i n g t o t h e d a t e o f
t h e d i s t r i c t court hearing.             It is well s e t t l e d t h a t t h e d i s t r i c t

c o u r t may r e c e i v e e v i d e n c e b r i n g i n g t h e f a c t u a l r e c o r d up t o d a t e .

Sykes v . Republic Coal Co.,                   94 Mont. 2 3 9 , 244, 22 P.2d 157.

A p p e l l a n t s c o n t e n d t h a t r e s p o n d e n t was n e g l i g e n t i n f a i l i n g t o

have Adams and Holdsworth t e s t i f y b e f o r e t h e D i v i s i o n and conse-

q u e n t l y h a s n o t d e m o n s t r a t e d "good c a u s e " under s e c t i o n 92-834,

R.C.M.      1947.       Had t h e s e w i t n e s s e s merely c o r r o b o r a t e d r e s p o n d e n t ' s

t e s t i m o n y t h a t s h e o f t e n s u f f e r e d back p a i n a f t e r t h e i n j u r y a t

Gibsons i n 1969, w e m i g h t be i n c l i n e d t o a g r e e .                 However, Adams

and Holdsworth a l s o spoke t o t h e i m p o r t a n t i s s u e of whether t h e r e
w a s a n i n t e r v e n i n g i n j u r y which c o u l d have been r e s p o n s i b l e f o r
r e s p o n d e n t ' s back t r o u b l e .   The t e s t i m o n y of Holdsworth i s p a r -

t i c u l a r l y s i g n i f i c a n t i n t h i s regard:

             "Q.     P r i o r t o M r s . Rasmussen commencing work f o r
             you, d i d s h e t e l l you a b o u t any of h e r p r e v i o u s
             background? A.              Yes.    She a p p l i e d f o r t h e j o b
             and I t o l d h e r we would l i k e h e r t o l o o k o v e r
             t h e j o b and see what s h e w a s e x p e c t e d t o do.
             She d i d come o u t and o v e r l o o k t h e work. -          She
             t o l d m e a t t h a t t i m e s h e had been i n j u r e d w h i l e
             working a t Gibsons, t h a t s h e t h o u g h t s h e would
             be a b l e t o h a n d l e t h e j o b , and s h e would l i k e t o
             try.
             "Q.       Did s h e s a y a n y t h i n g a b o u t h e r back b o t h e r -
             i n g h e r a t t h a t - t i m e ? AI Not s p e c i f i c a l l y a t
             that particular time.                 She s a i d s h e had been
             i n j u r e d a t Gibsons, and t h a t h e r back had b o t h e r -
             ed h e r .       And a g a i n s h e d i d n ' t s a y i t was a t t h a t
             p a r t i c u l a r time.      She j u s t s a i d s h e hoped s h e
             would be a b l e t o h a n d l e t h i s p a r t i c u l a r work.
             "Q.    A f t e r s h e worked f o r you f o r w h i l e , d i d
             s h e complain a b o u t h e r back? A . Y e s , s h e d i d .

             "Q.       Do you r e c a l l when t h i s was, f i r s t ? A.
             She complained of h e r back j u s t g r a d u a l l y .
             h d i n watching h e r work, I c o u l d s e e h e r back
             was b o t h e r i n g h e r , W began t o r e s t r i c t t h e
                                                   e
             t y p e of work t h a t s h e w a s d o i n g . I n o t h e r
             words, t h e r e a r e c e r t a i n j o b s i n t h e p r o c e s s -
             i n g p l a n t , t h e c a n d l i n g j o b , t h e r e i s no l i f t -
             i n g a t a l l . I n u n l o a d i n g t h e egg p r o c e s s i n g
             machines, t h e l i f t i n g i s v e r y r e s t r i c t e d . W      e
             began t o r e s t r i c t t h e amount of t h e a r e a i n
             which s h e worked.                She began t o complain v e r y
             s e v e r e l y of h e r back problems a f t e r s h e came
             back from t h i s v a c a t i o n . Her work t h e n was
             r e s t r i c t e d e n t i r e l y t o t h e c a n d l i n g . And
             a f t e r a s h o r t w h i l e , it became a p p a r e n t s h e
             c o u l d n ' t d o t h a t , and had t o q u i t . "           (Emphasis
             added)

             Obviously t h i s t e s t i m o n y l e n d s i n d e p e n d e n t s u p p o r t t o D r .

Humberger's o p i n i o n t h a t a c a u s a l r e l a t i o n s h i p e x i s t e d between

r e s p o n d e n t ' s back t r o u b l e i n 1972 and h e r i n j u r y a t Gibsons i n

1969.       I n s h o r t , t h e t e s t i m o n y t o o k on added r e l e v a n c e i n l i g h t
of what D r . Humberger had t o s a y a t t h e d i s t r i c t c o u r t h e a r i n g .

Respondent c o u l d n o t r e a s o n a b l y have f o r s e e n t h i s a t t h e t i m e t h e

D i v i s i o n conducted i t s p r o c e e d i n g s ; a c c o r d i n g l y , a p p e l l a n t s '

o b j e c t i o n on t h i s p o i n t i s n o t w e l l t a k e n .

             W e t h i n k t h e d i s t r i c t c o u r t could f i n d a preponderance

o f c r e d i b l e e v i d e n c e t o s u s t a i n r e s p o n d e n t ' s c l a i m , b o t h from t h e

a d d i t i o n a l e v i d e n c e p r e s e n t e d a t t h e d i s t r i c t c o u r t h e a r i n g and

t h e r e c o r d of t h e D i v i s i o n .
             The      c r u c i a l element of r e s p o n d e n t ' s c a s e w a s whether

s h e c o u l d show t h a t h e r back t r o u b l e i n 1972 was c a u s a l l y r e l a t e d

t o h e r i n j u r y a t Gibsons i n 1 9 6 9 .            Dr.    Humberger t e s t i f i e d a t

t h e d i s t r i c t c o u r t h e a r i n g that i n h i s o p i n i o n , based on a medi-
c a l h i s t o r y of r e s p o n d e n t and t h e f a c t of h e r o p e r a t i o n f o r a
h e r n i a t e d d i s c , such a c a u s a l r e l a t i o n s h i p d i d i n d e e d e x i s t .      This

o p i n i o n was s u p p o r t e d n o t o n l y by t h e t e s t i m o n y of Adams and Holds-

w o r t h , a s d i s c u s s e d above, b u t a l s o by two o t h e r d o c t o r s .             Dr.

D e H e e t d e r k s w r o t e a l e t t e r d a t e d September 1, 1972, t o Douglas

D r y s d a l e , r e s p o n d e n t ' s a t t o r n e y , wherein h e s t a t e d i n s u b s t a n c e
t h a t i n 1969 he f e l t r e s p o n d e n t ' s i n j u r y a t Gibsons w a s r e l a t i v e -

l y minor and a p p a r e n t l y r e s o l v e d i t s e l f ; t h a t h i s e x a m i n a t i o n

of r e s p o n d e n t i n 1972 was i n c o n c l u s i v e a s t o t h e n a t u r e and
c a u s e of h e r back d i f f i c u l t i e s t h e n ; and t h a t h e r e f e r r e d r e s p o n -

d e n t t o D r . Varberg who, a f t e r e x a m i n a t i o n , f e l t s h e might have

some d i s c o g e n i c d i s e a s e .     The l a s t p a r a g r a p h of t h i s l e t t e r ,

however, q u a l i f i e s any u n c e r t a i n t i e s D r . De H e e t d e r k s may have

had and c l e a r l y s u p p o r t s D r . Humberger's o p i n i o n :

              " I t i s d i f f i c u l t t o s a y w i t h c e r t a i n t y whether
              o r n o t t h e low back t r o u b l e of O c t o b e r , 1969 i s
              r e l a t e d t o t h e J u l y , 1972 back problems.              How- -
              e v e r , i f t h e p a t i e n t t r u l y d o e s have d i s c o g e n l c
              d i s e a s e i n t h e low back a r e a , i t v e r y p r o b a b l y
              is related.           I would encourage you t o c o n s u l t
              w i t h D r . Varberg on t h i s m a t t e r . "          (Emphasis
              added)

On October 6, 1972, D r . Varberg a l s o w r o t e t o D r y s d a l e and r e l a t e d

h i s e x a m i n a t i o n of r e s p o n d e n t .   H e concluded w i t h t h i s p a r a g r a p h :

             " I t is highly l i k e l y there is a causal r e l a t i o n -
             s h i p between t h e a c c i d e n t o f October 1 4 , 1969 and
             her present condition.                  I f s h e d o e s undergo a
             myelogram and t h i s i s p o s i t i v e toward t h i s d i s e a s e
             t h e n it would be m o p i n i o n t h a t t h e r e i s a d i r e c t
                                               y
             c a u s a l r e l a t i o n s h i p between t h e i n c i d e n t o f October
             1 4 , 1969 and h e r p r e s e n t c o n d i t i o n .          I would have
             t o r e s e r v e a n a b s o l u t e d e f i n i t e o p i n i o n , however,
             u n t i l t h e myelogram was accomplished."                          (Emphasis
             added)
While t h e r e s u l t s of t h e myelogram w e r e n o t p o s i t i v e , t h e r e i s
no g e t t i n g around t h e f a c t t h a t r e s p o n d e n t i n November, 1973, was

found t o have a h e r n i a t e d d i s c and underwent s u r g e r y f o r t h a t

reason.        I t d o e s n o t seem u n f a i r t o s a y D r . Varberg would concur

i n D r . Humberger's o p i n i o n a s t o t h e c a u s e of r e s p o n d e n t ' s back

trouble.
              The D i v i s i o n i n d e c i d i n g a g a i n s t r e s p o n d e n t a p p a r e n t l y
gave c o n s i d e r a b l e w e i g h t t o t h e f a c t t h a t b e f o r e f i l i n g t h e p r e s e n t
c l a i m a g a i n s t Gibsons r e s p o n d e n t f i l e d a c l a i m a g a i n s t Holdsworth
who c a r r i e d no workmen's compensation i n s u r a n c e .                       This a c t i o n

might imply t h a t r e s p o n d e n t was aware s h e s u f f e r e d a new i n j u r y
while working at Holdsworth's and that the claim against Gibsons
was founded upon something less than good faith.        At the Division
hearing respondent explained she really did not know the correct
procedures for filing a workmen's compensation claim; but the
Division was not convinced.      However, we think the record is
replete with evidence from which the district court could find
assurance respondent was telling the whole story.        For one thing,
both Adams and Holdsworth testified that respondent complained
of back trouble during her employment with Artcraft and the egg
farm.   For another, the Division's interoffice communications of
July 10 and July 28, 1972, reveal that respondent phoned the office
to inquire about eligibility for workmen's compensation benefits,
saying she "(was) having difficulty with her back resulting from
her accident of October 14, 1969'' and "did not feel she had a
new injury but that it was a recurrence of the accident she had
on October 14, 1969, while employed by Gibsons       * * *".
        The case of Vetsch v. Helena Transf.     &   Stor. Co., 154 Mont.
106, 460 P.2d 757, was relied on by the Division as controlling,
but in our view this reliance is misplaced because of factual
distinctions from the instant case.     Vetsch involved a workmen's
compensation claimant who in 1964 fell on a flight of stairs.        He
claimed injuries to his back and elbows, but the accident was not
reported or compensated as an industrial accident.        Eventually he
quit Helena Transfer   &   Storage over a commission dispute.    There-
after during a period of more than two years claimant worked for
nine firms as a heavy construction worker.      He never complained
to any of these employers of back trouble, nor did he ever give
it as a reason for quitting.     During the winter of 1967, claim-
ant strained his back while shoveling snow.      In holding that
claimant failed to show the 1964 fall was the proximate cause of
his present condition, the Court stressed the fact that claimant
subsequently performed heavy construction work and his working
ability was not impaired until after the winter of 1967.        Here
the situation is very different:    (1) respondent suffered a
previous industrial accident and received benefits therefor;
(2) she thereafter regularly complained of back trouble to sub-
sequent employers; and (3) she attempted to do only relatively
light work, and her back would not even permit her to do that for
any length of time.
         The judgment of the district court is affirmed.


                                   ..............................
                                             Chief Justice
We concur:




..............................
  Justices